DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The application fails to support the claim limitation of the “axially locked” configuration while allowing for 360 degrees of rotation.  The specification defines an axial groove to allow the bump to enter the circumferential groove in the straight pipe, wherein the pipes will no longer be axially “locked” when the bump is aligned with the axial groove, thus providing less than 360 degrees rotation in the axially “locked configuration (similar to disclosure of Dow US Patent 1,281,307, having nearly identical joint means, and disclosing that axial motion is only prevented about approximately 355 degrees of rotation; Pg. 1, lines 17-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (5,722,110) in view of Conder (8,739,362).
Regarding claims 1 and 32, McIntyre discloses handheld blower having a suction function, comprising: a housing having an air inlet and an air outlet, wherein the air inlet (seen in Fig. 4E) and the air outlet (61) have different structures (clearly shown as differing from one a-f) between each pipe having a threaded collar for locking the pipes in desired rotational position relative to one another (known function of compression collars as disclosed) and a gutter cleaning pipe having a straight pipe (68) and elbow pipe (70) connected to one another for blowing out a gutter.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made or may be considered to be part of the accessories, such that the accessories will be separately connectable directly to the air outlet of the housing as claimed.    
Regarding claims 19 and 34, again, the straight pipe is formed from a set of small pipes (48 and 55), which are connected to one another via a threaded fit, as taught by Conder. 

Claims 17, 18, 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (5,722,110) in view of Conder (8,739,362) as applied to claims 1 and 16 and further in view of Smolenski et al. (8,210,577).
Regarding claim 17, the combination of McIntyre and Conder provides the blower and accessories as discussed supra, with the middle pipe (42 of Conder) including a first end detachably connected to the air outlet (via adapter 22, optionally considered to be part of the middle pipe) and a free end opposite the first end for connection to an end of the straight pipe,  
Regarding claims 18 and 33, the interaction between the bump and portions of the groove disclosed by Smolenski is considered to be equivalent to the claimed interference fit.  
Regarding claim 20, the opposed grooves of Smolenski are also shown to have a thread configuration and are considered to read on the claimed at least two thread heads by forming one thread head at the ends of each groove on either side.

Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but they are not persuasive.  The applicant argues that the connections taught by Conder would not allow for axially but allows for rotation about 360 degrees, wherein a slightly loosened state of the known compression fitting will effectively lock the pipe portions axially while allowing for rotation about 360 degrees, thus reading on the claimed “locked” configuration.  
The applicant also argues that the compression fitting taught by Conder do not disclose the function of axially locking the straight pipe and middle pipe together while allowing the straight pipe and elbow to rotate 360 degrees together relative to the middle pipe.  However, Conder discloses that each pipe connection includes the same compression fitting, such that any individual fitting may be loosened to allow for rotation, while preventing axial movement (the “locked” configuration), while the others remain in an axial and rotationally “locked” configuration when fully tightened down.  Thus, the configuration taught by Conder would be inherently capable of locking the straight pipe and elbow pipe(s) together rotationally while also providing the claimed “locked” configuration between the middle and straight pipes as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Mattson (4,402,106), Seasholtz et al. (7,549,191), Watkins (5,195,209) and Young (2008/0022487) disclose gutter cleaning components similar to the claimed invention . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 January 2022